Citation Nr: 0944128	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  08-06 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
November 1973.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  A rating decision in April 2007 
continued the denial of the Veteran's claim.  

On the VA Form 9 received in February 2008, the Veteran 
indicated that he wanted a Board hearing.  In a Hearing 
Election filed in April 2008, the Veteran withdrew his BVA 
hearing request and requested an RO Decision Review Officer 
(DRO) hearing.  In May 2008 correspondence, the Veteran's 
attorney withdrew the DRO hearing request.  As such, the 
Veteran's hearing request is considered withdrawn and the 
Board will continue with appellate review.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran's service-connected disability did not render 
him unable to secure or follow substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in March 2006 that 
addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  In 
a separate letter in March 2006, the Veteran was informed of 
the notice provision set forth in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

As explained below, the Veteran does not meet the schedular 
requirements for a TDIU.  Additionally, the Board finds that 
the evidence of record, including a VA examination and Social 
Security Administration (SSA) records, adequately address his 
employability and, as such, no further examination and/or 
opinion is necessary to decide the claim. 

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records, SSA records 
and VA medical records.  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Veteran asserts that he is unemployable due to service 
connected disabilities.  Total disability will be considered 
to exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340 (2009).  If the total rating is based on a 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities provides an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. § 
3.341 (2009).  In evaluating total disability, full 
consideration must be given to unusual physical or mental 
effects in individual cases, to peculiar effects of 
occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  38 C.F.R. § 4.16(a) (2009).  Veterans 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  In 
cases where the schedular criteria are not met, an 
extraschedular rating is for consideration.  38 C.F.R. § 
3.321 (2009).

Initially, the Board notes that the Veteran is currently 
service-connected for Hepatitis C.  There are no other 
service connected disabilities.  He was evaluated at 20 
percent disabling from January 2006 and noncompensable as of 
December 2006.  As the Veteran clearly does not have one 
service-connected disability rated at 60 percent or higher, 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and a combined 
rating of 70 percent or higher, the criteria for a total 
disability rating under the provisions of 38 C.F.R. § 4.16(a) 
are not met. 

Notwithstanding, it is the policy of the VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b) (2009).  
Thus, if a Veteran fails to meet the rating enunciated in 38 
C.F.R. § 4.16(a), as here, an extraschedular rating is for 
consideration where the Veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b) (2009).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disabilities.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The evidence of record, however, does not show that the 
Veteran is unable to secure or follow a substantially gainful 
occupation solely due to his service-connected disability.  
The SSA records show that he is diagnosed with hepatitis, 
hypertension and obesity.  The SSA records found that 
considering all the evidence as a whole, the Veteran 
maintained the residual functional capacity to perform a wide 
range of light work.  The Board notes that the evidence of 
record does not show that he is unable to secure or maintain 
substantially gainful employment solely, or even 
predominantly, due to his Hepatitis C.  Based on the 
foregoing, the Board concludes that the preponderance of the 
evidence weighs against the Veteran's claim and the award of 
a TDIU is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

	
ORDER

Entitlement to a TDIU is denied.



____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


